Case 12-48827        Doc 62     Filed 01/28/19     Entered 01/28/19 16:23:42          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 48827
         Kevin D Stovall
         Arlene Stovall
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/13/2012.

         2) The plan was confirmed on 03/14/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/21/2016, 05/31/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/28/2018.

         6) Number of months from filing to last payment: 69.

         7) Number of months case was pending: 74.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $40,065.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-48827             Doc 62         Filed 01/28/19      Entered 01/28/19 16:23:42                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $27,698.27
           Less amount refunded to debtor                                  $578.68

 NET RECEIPTS:                                                                                             $27,119.59


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,515.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,106.44
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,621.44

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Americredit Financial Ser Inc             Unsecured            NA       2,176.70         2,176.70        217.67        0.00
 Americredit Financial Ser Inc             Secured        8,315.00     10,839.20          8,315.00      7,603.35     741.72
 Arlene Stovall                            Priority            0.00           NA               NA            0.00       0.00
 Bestsource Credit Unio                    Unsecured         357.00           NA               NA            0.00       0.00
 Beta Finance                              Unsecured      4,213.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      1,719.20       1,628.80         1,628.80        162.88        0.00
 Commonwealth Edison Company               Unsecured            NA         630.88           630.88          63.09       0.00
 Consumer Financial Services               Unsecured      3,049.00            NA               NA            0.00       0.00
 Contract Callers Inc                      Unsecured         340.00           NA               NA            0.00       0.00
 Credit Protection                         Unsecured          83.00           NA               NA            0.00       0.00
 Credit Solutions Corp                     Unsecured           1.00      6,860.66         6,860.66        686.07        0.00
 Deca Financial Service                    Unsecured         639.00           NA               NA            0.00       0.00
 Dependon Collection Service               Unsecured         238.00           NA               NA            0.00       0.00
 Elyse Barrett                             Priority            0.00           NA               NA            0.00       0.00
 Ffcc Columbus Inc                         Unsecured         506.00           NA               NA            0.00       0.00
 I.C. System Inc                           Unsecured         852.00           NA               NA            0.00       0.00
 IL Dept Of Healthcare & Family Services Unsecured        2,600.00       1,041.52         1,041.52        104.15        0.00
 IL Dept Of Healthcare & Family Services Unsecured        1,963.00       1,284.86         1,284.86        128.49        0.00
 IL Dept Of Healthcare & Family Services Unsecured           167.00      5,032.63         5,032.63        503.26        0.00
 IL Dept Of Healthcare & Family Services Unsecured            30.00      5,051.75         5,051.75        505.18        0.00
 IL Dept Of Healthcare & Family Services Unsecured           100.00      4,795.62         4,795.62        479.56        0.00
 IL Dept Of Healthcare & Family Services Unsecured       11,900.00     12,584.52        12,584.52       1,258.45        0.00
 IL Dept Of Healthcare & Family Services Unsecured        5,000.00       4,023.65         4,023.65        402.37        0.00
 Illinois Collection Service               Unsecured         200.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured         220.00           NA               NA            0.00       0.00
 Illinois Department of Hlth & Fam         Priority           96.00           NA               NA            0.00       0.00
 Illinois Department of Hlth & Fam         Unsecured      7,904.00            NA               NA            0.00       0.00
 Illinois Dept of Revenue                  Priority          280.00        742.25           742.25        742.25        0.00
 Illinois Dept of Revenue                  Unsecured           0.00        186.06           186.06          18.61       0.00
 Internal Revenue Service                  Priority            0.00      6,538.73         6,538.73      6,538.73        0.00
 Internal Revenue Service                  Unsecured     17,000.00     11,978.62        11,978.62       1,197.86        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-48827             Doc 62   Filed 01/28/19    Entered 01/28/19 16:23:42                Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim       Principal        Int.
 Name                                 Class    Scheduled        Asserted      Allowed        Paid           Paid
 John H Stroger Jr Hospital        Unsecured           1.00             NA           NA            0.00         0.00
 Mercy                             Unsecured         600.00             NA           NA            0.00         0.00
 NCEP LLC                          Unsecured     18,866.00       10,436.18     10,436.18      1,043.62          0.00
 Northwest Collectors              Unsecured         318.00             NA           NA            0.00         0.00
 Peoples Energy Corp               Unsecured         853.00          933.43       933.43          93.34         0.00
 Quantum3 Group                    Unsecured          75.00           75.00        75.00           7.50         0.00
 Sallie Mae                        Unsecured     22,199.00              NA           NA            0.00         0.00
 United States Dept Of Education   Unsecured      6,089.00         6,121.69     6,121.69           0.00         0.00
 Universal Fidelity                Unsecured         135.00             NA           NA            0.00         0.00
 Verizon Wireles                   Unsecured         163.00             NA           NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal               Interest
                                                               Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00              $0.00                  $0.00
       Mortgage Arrearage                                         $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                $8,315.00          $7,603.35                $741.72
       All Other Secured                                          $0.00              $0.00                  $0.00
 TOTAL SECURED:                                               $8,315.00          $7,603.35                $741.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                  $0.00              $0.00                  $0.00
        All Other Priority                                    $7,280.98          $7,280.98                  $0.00
 TOTAL PRIORITY:                                              $7,280.98          $7,280.98                  $0.00

 GENERAL UNSECURED PAYMENTS:                              $74,842.57             $6,872.10                  $0.00


 Disbursements:

           Expenses of Administration                             $4,621.44
           Disbursements to Creditors                            $22,498.15

 TOTAL DISBURSEMENTS :                                                                           $27,119.59




UST Form 101-13-FR-S (9/1/2009)
Case 12-48827        Doc 62      Filed 01/28/19     Entered 01/28/19 16:23:42            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
